GILBERT, J. :
We have examined the proeeedings presented for review in this case, and have come to the following conclusions :
1. The objection that there was only one proceeding for the grading of both streets is not correct in point of fact. The board of trustees acted upon two petitions, one for Hanseco and the other for Irving avenue. The resolution fixing the assessment districts, though it embraced both streets, yet in legal effect established separate districts for each of them, and the subsequent proceedings were conducted accordingly.
2. We think the construction of section 23 of title 5 of the charter, urged on behalf of the plaintiffs, is too technical. The requirement that the bids shall be opened on the day mentioned in the notice, or on the adjourned day, and that the trustees shall “ then ” determine whose is the most favorable, does not restrict them to an instant determination. They must have time, and all the time requisite for a correct conclusion. Hence the word “ then,” evidently, was used in the sense of “ soon afterward ” or “ immediately.” Certainly the legislature did not intend that the trustees should act upon the proposals without having duly considered them.
3. The statute does not require that the proposal shall be to do the work for a specified sum, nor could they ordinarily be properly put in that form. The sureties are to become bound for the doing the work at the price and upon the terms proposed. But that does not imply that the bids shall be in one form or the other. We think that either form is a sufficient compliance with the statute.
4. There was no substantial variance in the oath taken by the commissioners of assessment, from that prescribed- by the statute.
5. We think the cost of the work was properly ascertained. The trustees acted,on the statement of their engineer, and nothing has been shown to impeach the accuracy thereof. The slight discrepancy of' fifty cents between the first and fourth report cannot be so regarded.
6. The confirmation of the report containing the charges for expenses, counsel fees, etc., was a sufficient compliance with the provision of the charter requiring the trustees to determine upon and fix the compensation for those objects. They could not confirm the report without approving those charges, and the charter *45specifies no form of expressing their determination of the compensation therefor. One mode, therefore, is as good as another, provided it shows an actual determination of the trustees.
Y. The notice of hearing upon the report of the assessment was published twice in successive weeks. That seems to be a compliance with the peculiar phraseology of the statute, which requires that the notice shall be published once in each week for two weeks successively. This we think means that there shall be two publications — one in one week and the other in the next week — and not that two weeks must elapse between the first publication and the day designated for the hearing. Such has been the later construction of similar statutes (Chamberlain v. Dempsey, 22 How., 356 ; Sheldon v. Wright, 5 N. Y., 497 ; Olcott v. Robinson, 21 id., 150; Wood v. Morehouse, 45 id., 368), and the language of the statute under consideration rather repels the idea of a notice of two weeks to the persons interested, by providing that it shall be given to the newspaper and published only twice. The objection to the sufficiency of the notice itself, however, seems to us to be a good one. The statute requires a notice of the time and place when and where the parties interested can be heard. The commissioners are to complete their report after that time. The plain object of these provisions is to afford an opportunity for a hearing before the commissioners, and the benefit of subsequent action thereupon by them, and the statute confers no authority upon them to require that such hearing shall be restricted to written objections. The subsequent provision that the commissioners shall return their report, “ with all the objections in writing,” does not warrant the inference that the commissioners themselves could properly hear and consider only written objections. Parties who desired a second consideration of their objections by the trustees might very properly be required to reduce them to writing, while no occasion for the observance of such a form would exist at the first hearing before the commissioners. In either case it would be a hearing within the legal signification of that term, which simply means the receiving of facts and argument thereon for the sake of deciding correctly. Still statutes, whereby a man’s property is taken away or burdened with charges upon it, must be strictly pursued. We think that was not done in this particular, and the omission may *46have deterred the persons interested from making an oral statement of their objections, and so deprived them of a substantial right. .This objection would have been a fatal one, if the plaintiffs had disregarded the notice. But having appeared before the commissioners pursuant thereto, and had the benefit of a hearing, they thereby waived all defects therein. (Buel v. Trustees of Lockport, 3 Comst., 197; People v. Quigg, 59 N. Y., 89, and cases cited.)
8. By section 13 of title 7 of the charter, it was made the duty of the trustees to issue the warrant for the collection of the assessment. That was done, and the sale was made after the return of the warrant. The objection on this ground, therefore, is unfounded.
The result is that the judgment must be affirmed, with costs.
Barnard, P. J., concurred.
Present — -BarNArd, P. J., Gilbert and Dykman, JJ.
Judgment affirmed, with costs and disbursements.